DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 34-36, and 41-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “said second vertical portion of the drop length of said shade” (in the second-to-last paragraph of the claim). The claim has been amended to remove the recitation introducing “a second vertical portion”, so the recitation of “said second vertical portion” lacks sufficient antecedent basis. Claim 45 also recites “said second vertical portion of the drop length of said shade”, which also lacks sufficient antecedent basis. It is also unclear if the recitation of “said second vertical portion” is intended to reference the upper or lower vertical portions previously introduced in each claim. A recommended correction is to instead recite “said [upper/lower] vertical portion of the drop length of said shade”, depending upon the intended limitation.
Claim 36 recites “equal to a drop length of said shade” in line 3 and later recites “greater than the drop length of said shade” in line 5. It is unclear if a new drop length is being introduced in line 3 (in addition to the drop length previously introduced in claim 31), or if the drop length of claim 31 is intended to be referenced. If a new drop length is being introduced, then the recitation of “the drop length” in line 5 is unclear as to which drop length is being referenced. Claim 51 also recites “a drop length” in line 3 and later recites “the drop length” in line 5, which is similarly unclear as to whether or not a new drop length is being introduced and if so, which drop length is being referenced (the one in line 3 of claim 51 or the one introduced in claim 45).
Claims 34, 35, 41-44, and 46-50 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 34-36, 42, 43, 45, 47, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (U.S. Patent No. 7,849,907) in view of Nien (U.S. Patent Application Publication No. 2007/0084568).
Regarding claim 31, Jang discloses a roller shade assembly for an architectural opening, the roller shade assembly comprising:
a first roller (10);
a second roller (20) spaced apart from said first roller [FIG. 1];
a shade (30) configured to be moved between a raised position and a lowered position [FIG. 8] with rotation of said first and second rollers (column 5, lines 15-40), said shade being coupled at a first end of said shade to said first roller and at a second end of said shade to said second roller (column 3, lines 44-51), said shade forming a looped portion between said first and second ends that is suspended below said first and second rollers when said shade is moved to the lowered position [FIG. 8]; and
an idling roller (roller element of the guide member 60) provided in association with said looped portion of said shade [FIG. 1]; wherein:
said shade is at least partially wrapped around both said first roller and said second roller when said shade is in the raised position such that rotation of said first and second rollers results in said shade being moved from the raised position to the lowered position (column 5, lines 15-40);
continued rotation of said first and second rollers when said shade is in the lowered position results in the roller shade assembly providing a first shade configuration across an upper vertical portion (230b) of a drop length of said shade and a second shade configuration across a lower vertical portion (230a) of the drop length of said shade (column 4, lines 26-45; column 5, lines 33-40; column 5, line 51-column 6, line 17);
said upper and lower vertical portions of said shade define respective vertical lengths that collectively sum up to the drop length of the shade [FIG. 8, image “c”] (see annotated drawing below); and
said shade includes a first shade section (the first shade section is the portion of the shade immediately adjacent to the first roller 10 as shown in Figure 8) extending from said first roller towards said idling roller along said upper vertical portion of the drop length of said shade and a second shade section (the section shade section is the portion of the shade immediately adjacent to the second roller 20 as shown in Figure 8) extending from said second roller towards said idling roller along said second vertical portion of the drop length of said shade (see annotated drawing below).

    PNG
    media_image1.png
    495
    571
    media_image1.png
    Greyscale

Jang further discloses that the shade 30 may have sections formed from transparent fabric or opaque fabric, and that the configuration of the shade may be selected by combining different sections to achieve desired shading or light transmittance for a target area (column 3, lines 30-61), but does not explicitly disclose that the first shade configuration comprises one of a transparent or sheer shade configuration, the second shade configuration comprises one of a light-filtering or black-out shade configuration, or that the first and second shade sections are both formed from one of a transparent material or a sheer material.
Nonetheless, Nien discloses a roller shade assembly comprising a shade having a first shade configuration comprising one of a transparent shade configuration or a sheer shade configuration (the light-permeable shade material forming sections 211 and 221 described in paragraph 0015 reads on a sheer shade configuration); a second shade configuration comprising one of a light-filtering shade configuration or a black-out shade configuration such that the second shade configuration blocks more light than the first shade configuration (paragraph 0015 discloses that the light-shading sections 212 and 222 block light, and are used to block more light than the respective light-permeable sections; the light-shading/blocking reads on at least a light-filtering shade configuration as defined in the context of the application and given a broadest reasonable interpretation); and first and second shade sections extending from a respective first element (24; the hanging rod element 24 corresponds in location to the claimed first roller, and to the first roller disclosed by Jang) and second roller (23), wherein said first and second shade sections are both formed from one of a transparent material or a sheer material (211, 221) [FIG. 3]. It is further noted that the shade assembly of Nien is capable of being positioned in an arrangement in which only three sections are unrolled from the shade, wherein a first sheer section 211 extends from the hanging rod 24, a single light-filtering section 212 extends below the first sheer section and around the lower portion of the U-shape formed by the shade, and a second sheet section 221 extends down from the second roller. An example drawing of this configuration is provided below, in which the reference numbers used are directed to the corresponding reference numbers of Jang.

    PNG
    media_image2.png
    595
    513
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade assembly of Jang to include the sheer shade and light-filtering shade configurations and sheer material first and second shade sections taught by Nien, in order to provide a desired amount of light transmission into a room, while preventing direct light on an occupant or other area of the room.
Regarding claim 34, Jang discloses that  continued rotation of said first and second rollers when said shade is in the lowered position results in said shade being looped around said idling roller as said shade is unwound from said first roller and wound around said second roller (column 5, lines 33-40).
Regarding claim 35, Jang discloses that said shade is completely unwound from said second roller when said shade is initially moved from the raised position to the lowered position such that further rotation of said first and second rollers when said shade is in the lowered potion results in said shade being rewound around said second roller as said shade is unwound from said first roller (column 5, lines 29-40 discloses extension of the shade to a fully extended position that is set by the number of windings of the shade resulting in a complete unwinding of the shade from the second roller 20, after which the shade is wound up onto the second roller 20 while it is unwound from the first roller 10).
Regarding claim 36, Jang discloses that a length of said shade that is wrapped around said second roller when said shade is in the retracted position is substantially equal to a drop length of said shade; and a length of said shade that is wrapped around said first roller when said shade is in the retracted position is greater than the drop length of said shade (column 5, lines 29-40 discloses that the shade wound around the second roller 20 is completely unwound from the second roller in the fully extended position, at which point the shade is configured to continue to be unwound from the first roller 10; the length of the shade on the second roller is therefore equal to the drop length, as it is completely unwound from the shade in the extended position, while the length of the shade on the first roller is greater than the drop length, as a portion of the shade is still on the first roller in the fully extended position).
Regarding claims 42 and 43, Jang discloses the first and second shade sections and the first and second shade configurations, but does not explicitly disclose that the shade sections are formed from sheer material and the first and second shade configurations comprise the sheer shade configuration and the light-filtering configuration, respectively.
Nonetheless, Nien discloses first and second shade sections made of a sheer material (211, 221), a first shade configuration comprising a sheer shade configuration, and a second shade configuration comprising a light-filtering configuration (paragraph 0015; the light-permeable sections define a sheer shade configuration and the light-blocking sections define a light-filtering configuration). As described with respect to claim 31 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade assembly of Jang to include the sheer shade material, sheer shade configuration, and light-filtering configuration taught by Nien, in order to enable control of a desired level of light transmission and a desired area of light filtering or blocking.
Regarding claim 45, Jang discloses a roller shade assembly for an architectural opening, the roller shade assembly comprising:
a first roller (10);
a second roller (20) spaced apart from said first roller [FIG. 1];
a shade (30) configured to be moved between a raised position and a lowered position [FIG. 8] with rotation of said first and second rollers (column 5, lines 15-40), said shade being coupled at a first end of said shade to said first roller and at a second end of said shade to said second roller (column 3, lines 44-51), said shade forming a looped portion between said first and second ends that is suspended below said first and second rollers when said shade is moved to the lowered position [FIG. 8]; and
an idling roller (roller element of the guide member 60) provided in association with said looped portion of said shade [FIG. 1]; wherein:
said shade is at least partially wrapped around both said first roller and said second roller when said shade is in the raised position such that rotation of said first and second rollers results in said shade being moved from the raised position to the lowered position (column 5, lines 15-40);
continued rotation of said first and second rollers when said shade is in the lowered position results in the roller shade assembly providing a first shade configuration across an upper vertical portion (230b) of a drop length of said shade and a second shade configuration across a lower vertical portion (230a) of the drop length of said shade (column 4, lines 26-45; column 5, lines 33-40; column 5, line 51-column 6, line 17);
said upper and lower vertical portions of said shade define respective vertical lengths that collectively sum up to the drop length of the shade [FIG. 8, image “c”] (see annotated drawing above); and
said shade includes a first shade section (the first shade section is the portion of the shade immediately adjacent to the first roller 10 as shown in Figure 8) extending from said first roller towards said idling roller along said upper vertical portion of the drop length of said shade and a second shade section (the section shade section is the portion of the shade immediately adjacent to the second roller 20 as shown in Figure 8) extending from said second roller towards said idling roller along said second vertical portion of the drop length of said shade (see annotated drawing above).

Jang further discloses that the shade 30 may have sections formed from transparent fabric or opaque fabric, and that the configuration of the shade may be selected by combining different sections to achieve desired shading or light transmittance for a target area (column 3, lines 30-61), but does not explicitly disclose that the first shade configuration comprises a sheer shade configuration, the second shade configuration comprises one of a light-filtering or black-out shade configuration, or that the first shade section is formed from a sheer material and said second shade section is formed from a non-sheer material
Nonetheless, Nien discloses a roller shade assembly comprising a shade having a first shade configuration comprising a sheer shade configuration (the light-permeable shade material forming sections 211 and 221 described in paragraph 0015 reads on a sheer shade configuration); a second shade configuration comprising one of a light-filtering shade configuration or a black-out shade configuration such that the second shade configuration blocks more light than the first shade configuration (paragraph 0015 discloses that the light-shading sections 212 and 222 block light, and are used to block more light than the respective light-permeable sections; the light-shading/blocking reads on at least a light-filtering shade configuration as defined in the context of the application and given a broadest reasonable interpretation); and first and second shade sections extending from a respective first element (24; the hanging rod element 24 corresponds in location to the claimed first roller, and to the first roller disclosed by Jang) and second roller (23), wherein said first shade section is formed from a sheer material (211, 221) [FIG. 3] and said second shade section is formed from a non sheer material (in a position in which the shade is wound around the roller 23 such that the portion hanging immediately below the roller is formed by the light-blocking material 212, the second shade section is formed from a non-sheer material; see example drawing below. It is further noted that the shade assembly of Nien is capable of being positioned in an arrangement in which only two sections are unrolled from the shade, wherein a first sheer section 211 extends from the hanging rod 24, and a single light-filtering section 212 extends down from the second roller 23. An example drawing of this configuration is provided below, in which the reference numbers used are directed to the corresponding reference numbers of Jang.

    PNG
    media_image3.png
    607
    509
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade assembly of Jang to include the sheer shade and light-filtering shade configurations, sheer material first shade section, and non-sheer material second shade sections taught by Nien, in order to provide greater control over the overall light-blocking of the shade, while still enabling some light transmission with the shade extended.
Regarding claim 47, Jang discloses the second shade configuration, but does not explicitly disclose that the second shade configuration comprises the light-filtering configuration.
Nonetheless, Nien discloses a second shade configuration comprising a light-filtering configuration (paragraph 0015; the light-blocking sections define a light-filtering configuration). As described with respect to claim 45 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade assembly of Jang to include the light-filtering configuration taught by Nien, in order to enable control of a desired level of light transmission.
Regarding claim 49, Jang discloses that  continued rotation of said first and second rollers when said shade is in the lowered position results in said shade being looped around said idling roller as said shade is unwound from said first roller and wound around said second roller (column 5, lines 33-40).
Regarding claim 50, Jang discloses that said shade is completely unwound from said second roller when said shade is initially moved from the raised position to the lowered position such that further rotation of said first and second rollers when said shade is in the lowered potion results in said shade being rewound around said second roller as said shade is unwound from said first roller (column 5, lines 29-40 discloses extension of the shade to a fully extended position that is set by the number of windings of the shade resulting in a complete unwinding of the shade from the second roller 20, after which the shade is wound up onto the second roller 20 while it is unwound from the first roller 10).
Regarding claim 51, Jang discloses that a length of said shade that is wrapped around said second roller when said shade is in the retracted position is substantially equal to a drop length of said shade; and a length of said shade that is wrapped around said first roller when said shade is in the retracted position is greater than the drop length of said shade (column 5, lines 29-40 discloses that the shade wound around the second roller 20 is completely unwound from the second roller in the fully extended position, at which point the shade is configured to continue to be unwound from the first roller 10; the length of the shade on the second roller is therefore equal to the drop length, as it is completely unwound from the shade in the extended position, while the length of the shade on the first roller is greater than the drop length, as a portion of the shade is still on the first roller in the fully extended position).

Claims 41, 44, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (U.S. Patent No. 7,849,907) in view of Nien (U.S. Patent Application Publication No. 2007/0084568), as applied to claims 31 and 45 above, and further in view of Jacobs (U.S. Patent No. 5,467,266).
Regarding claims 41, 44, 46, and 48, Jang, as modified above, discloses the first and second shade sections and the first and second shade configurations, as well as a sheer material and a non-sheer material, but does not explicitly disclose a transparent shade configuration, a black-out shade configuration, or a transparent material.
Nonetheless, Jacobs discloses a roller shade assembly comprising a first shade configuration comprising a transparent shade configuration (column 6, line 64-column 7, line 1 discloses that panel 90 has 100% light transparency, which reads on a transparent shade configuration), a second shade configuration comprising a black-out shade configuration (panels 85 or 91; column 6, line 50-column 7, line 1), and a shade section formed from transparent materials (panel 90 is formed from a material having 100% light transparency, which inherently discloses a transparent material).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second shade configurations and the first and second shade sections of Jang, as modified above, to include the transparent material, transparent shade configuration, and black-out shade configuration taught by Jacobs, in order to allow a user to have greater control of the amount of light that enters the room, and to enable a higher level of privacy or visibility to the exterior of the window. It is noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments, filed 9/6/22, with respect to the rejection(s) of claims 31 and 34-36 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, as well as the arguments directed to new claims 41-51 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims and the newly applied prior art reference (Nien).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant is also reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/23. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634